Case: 21-60500     Document: 00516244938         Page: 1     Date Filed: 03/18/2022




              United States Court of Appeals
                   for the Fifth Circuit                               United States Court of Appeals
                                                                                Fifth Circuit

                                                                              FILED
                                                                         March 18, 2022
                                  No. 21-60500                           Lyle W. Cayce
                                Summary Calendar                              Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Duane Williams,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                    for the Southern District of Mississippi
                            USDC No. 3:20-CR-129


   Before Barksdale, Costa, and Engelhardt, Circuit Judges.
   Per Curiam:*
          Duane Williams was convicted of possession with intent to distribute
   cocaine, in violation of 21 U.S.C. § 841(a)(1). He was sentenced in 2007 to,
   inter alia, a term of 120 months’ imprisonment, followed by eight years’
   supervised release, which commenced in 2014.


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-60500      Document: 00516244938           Page: 2    Date Filed: 03/18/2022




                                     No. 21-60500


          He challenges the revocation of his supervised release, contending,
   inter alia, that the district court erred in concluding: he did not have a
   constitutional right to confront uncalled witnesses; and there was insufficient
   evidence to support the conclusion that he violated the terms of his
   supervised release relating to obtaining preapproval before leaving the
   district and informing his probation officer of any residential or employment
   changes. (To the extent he challenges the validity of the underlying search
   warrant for the discovery of evidence supporting his revocation, review is, at
   best, only for plain error because, inter alia, he did not preserve this issue in
   district court. E.g., United States v. Broussard, 669 F.3d 537, 546 (5th Cir.
   2012). In any event, the validity of the search warrant is irrelevant because
   the exclusionary rule does not apply to revocation proceedings absent
   showing police harassment, not applicable here. See United States v. Montez,
   952 F.2d 854, 857–59 (5th Cir. 1992) (holding “that the value to society of
   safely reintegrating former prisoners clearly outweighs whatever marginal
   benefit which might accrue from extending the exclusionary rule to
   supervised release revocation hearings which do not involve harassment”).)
          A challenge that defendant’s confrontation rights in a revocation
   proceeding were violated is reviewed de novo, subject to harmless-error
   review. United States v. Jimison, 825 F.3d 260, 262 (5th Cir. 2016) (vacating
   revocation of supervised release and remanding for new hearing). Unlike the
   defendant in Jimison, Williams did not have a strong interest in confronting
   a confidential informant because his revocation was not supported by hearsay
   testimony but by evidence seized as a result of the search of the residence at
   which Williams was the sole occupant at the time of the search. See id. His
   confrontation challenge fails.
          A court may revoke supervised release “if it finds by a preponderance
   of the evidence that a condition of release has been violated”. United States
   v. Minnitt, 617 F.3d 327, 332 (5th Cir. 2010) (concluding court did not err in



                                          2
Case: 21-60500      Document: 00516244938           Page: 3    Date Filed: 03/18/2022




                                     No. 21-60500


   revoking supervised release). A district court’s revocation of supervised
   release is reviewed for abuse of discretion. Id.
          Despite Williams’ assertion that he received permission from a
   previous probation officer to work out of the district, the preponderance of
   the evidence reveals that Williams violated the standard conditions:
   prohibiting him from leaving the district without prior permission from the
   court or his probation officer; and requiring him to notify his probation officer
   at least 10 days prior to changing his residence or employment. United States
   v. Alaniz-Alaniz, 38 F.3d 788, 792 (5th Cir. 1994) (noting that, for a
   sufficiency challenge, “this Court must view the evidence and all reasonable
   inferences that may be drawn from the evidence in a light most favorable to
   the government” (citation omitted)). According to testimony from his
   current probation officer, Williams failed to obtain permission from her to
   leave the district and failed to inform her of his address and job changes prior
   to making them.       The letter upon which Williams also relies is a
   recommendation to the Transportation Security Administration to issue him
   a transportation worker identification card that would have allowed him to
   work in the transportation or offshore industries; it does not contain any
   language canceling the terms of his supervised release.
          AFFIRMED.




                                          3